DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-8 and 10-20 recite the limitation "The invention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that “The invention” should be changed to --The kit--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Womack et al (US 6,827,531).
As to claim 1, Womack discloses: a first rail 110 and a second rail 110, each capable of being attached to a truck cap; a first pair of sliding masts (generally at 180) for releasably attaching to the first rail and a second pair of sliding masts for releasably attaching to the second rail, each sliding mast comprising: a sled 130 captured by the rail, slidable along the rail, and adapted to be secured at various points along the rail; a brace (B) with one end attached to the sled and the other end adapted to receive one of the lines.  Although only one rail and/or sliding mast 180 are shown, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least a second rail and any number of sliding masts, since doing so would provide symmetrical loading/attachment system for a vehicle and provide more points of attachment for secure loading.  Furthermore, such system of Womack et al may be implemented on a vehicle such as the bed of a truck, sides of the bed of a truck, the roof of a truck or car, or the roof of a truck cap.  Such system capable of being attached to lines so as to be pulled or lifted.
As to claim 3, Womack et al discloses wherein the brace (B) of each sliding mast is removably attached to the sled 130 of each sliding mast.
As to claim 4, Womack et al discloses wherein the truck cap can be removed from the lines by detaching each brace from its corresponding sled.  While Womack et al does not specifically disclose the truck being removed, a truck cap is capable of being removed by detaching a brace (B) from its corresponding sled 130.
As to claim 7, Womack et al discloses a screw 120 to lock the sled 130 of each of the sliding masts 180 in place. 
As to claim 8, Womack et al does not disclose a strip of pliable waterproof material configured to fit between the rails and the roof of the truck cap; however, the provision of waterproof double-face type tape would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention.  The use of waterproof material such as tape or silicone is well-known in the art of adhesives and securing members together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Womack et al (US 6,827,531) in view of Stapleton et al (US 4,469,261).
As to claim 5, Womack et al does not disclose end caps designed to allow the sliding masts to slide onto and off of the rails.  Stapleton disclose end caps 42 which allow for a mast type member 54 to be slid onto the rail.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  provide an end cap as disclosed by Stapleton, since doing so provides the expected benefit of providing an end cap for a rail member.
As to claim 6, Womack et al in view of Stapleton further discloses wherein each of the sliding masts 180 is configured to be removed from the rails by sliding it off the rail 110.
Allowable Subject Matter
Claim 9 is allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: as to claim 9, the prior art of record fails to show or suggest the kit for lifting truck cap as specifically called for.  The closest prior art, Samuels (US 6,959,918) discloses a lifting assembly comprising pulley system and Womack et al discloses a rail system.  Samuels fails to disclose multiple lifting devices, each lifting device comprising:
a drum for winding and unwinding a line; a motor and transmission coupled to the drum to apply a torque thereto; a guide to direct the line onto the drum; and a controller.  Furthermore, it would not have been obvious to combine Samuels and Womack et al to get to the instant invention as specifically recited in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678